Case 3:17-cv-01112-JLS-NLS Document 213 Filed 02/02/21 PageID.8929 Page 1 of 5



  1   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
      Daniel P. Struck, AZ Bar #012377
  2   (admitted pro hac vice)
      Rachel Love, AZ Bar #019881
  3   (admitted pro hac vice)
      Nicholas D. Acedo, AZ Bar #021644
  4   (admitted pro hac vice)
      Ashlee B. Hesman, AZ Bar #028874
  5   (admitted pro hac vice)
      Jacob B. Lee, AZ Bar #030371
  6   (admitted pro hac vice)
      3100 West Ray Road, Suite 300
  7   Chandler, Arizona 85226
      Tel.: (480) 420-1600
  8   Fax: (480) 420-1695
      dstruck@strucklove.com
  9   rlove@strucklove.com
      nacedo@strucklove.com
 10   ahesman@strucklove.com
      jlee@strucklove.com
 11
      LAW OFFICE OF ETHAN H. NELSON
 12   Ethan H. Nelson, CA Bar #262448
      4 Park Plaza, Suite 1025
 13   Irvine, California 92614
      Tel.: (949) 229-0961
 14   Fax: (949) 861-7122
      ethannelsonesq@gmail.com
 15
      Attorneys for Defendant/Counter-Claimant
 16   CoreCivic, Inc.
 17                          UNITED STATES DISTRICT COURT
 18                       SOUTHERN DISTRICT OF CALIFORNIA
 19   Sylvester Owino and Jonathan Gomez,           NO. 3:17-cv-01112-JLS-NLS
      on behalf of themselves, and all others
 20   similarly situated,                           JOINT MOTION TO MODIFY
                                                    CLASS NOTICE PLAN DEADLINE
 21                    Plaintiffs,
                                                    Judge: Honorable Janis L. Sammartino
 22   v.                                            Magistrate Judge: Honorable Nita L.
                                                    Stormes
 23   CoreCivic, Inc., a Maryland
      corporation,
 24
                       Defendant.
 25

 26

 27

 28

      Joint Motion to Modify Class Notice       1                       17cv01112-JLS-NLS
      Plan Deadline
Case 3:17-cv-01112-JLS-NLS Document 213 Filed 02/02/21 PageID.8930 Page 2 of 5



  1   CoreCivic, Inc., a Maryland
      corporation,
  2
                       Counter-Claimant,
  3
      v.
  4
      Sylvester Owino and Jonathan Gomez,
  5   on behalf of themselves, and all others
      similarly situated,
  6
                       Counter-Defendants.
  7

  8          The parties jointly request this Court to modify the execution deadline for the
  9   Class Notice Plan and move that deadline to 30 days after Defendant’s pending
 10   Rule 23(f) Petition for Permission to Appeal is resolved.
 11          The Court originally ordered Plaintiffs “to begin execution of the class notice
 12   plan” by January 19, 2021. (Dkt. 206 at 7.) On December 31, 2020, Plaintiffs
 13   requested the Court to modify that deadline and “tether[ it] to the date on which the
 14   Court issues its ruling on Defendant’s Motion for Reconsideration of the Class
 15   Certification Order.” (Dkt. 207 at 2–3.) Defendant’s Motion for Reconsideration
 16   had been pending since June 11, 2020. (Dkt. 190.) Although disagreeing with the
 17   Motion’s merits, Plaintiffs explained that, if granted, it could “significantly impact
 18   the notice program in terms of scope, the class members to whom the program is
 19   directed, and the cost associated with that implementation,” and “cause confusion
 20   by disseminating incorrect information to the potential class members.” (Id.)
 21   Delaying the execution date, they argued, would “eliminate the risk of beginning a
 22   notice program that potentially harms the certified classes.” 1 (Id.) Defendant did
 23   not oppose that request. (Dkt. 208 at 4.)
 24           On January 13, 2021, the Court denied Defendant’s Motion for
 25   Reconsideration. (Dkt. 210.) The Court then ordered Plaintiffs to execute the Class
 26
      1
 27    A full grant would have resulted in the denial of certification of all classes; a
      partial grant could have resulted in the denial of certification of some of the classes
 28   or the scope of the classes. (Dkt. 181, 190.)
      Joint Motion to Modify Class Notice         2                      17cv01112-JLS-NLS
      Plan Deadline
Case 3:17-cv-01112-JLS-NLS Document 213 Filed 02/02/21 PageID.8931 Page 3 of 5



  1   Notice Plan by February 9, 2021. (Dkt. 211.) On January 27, 2021, however,
  2   Defendant filed a Petition for Permission to Appeal Pursuant to Rule 23(F), in the
  3   Ninth Circuit. See Owino v. CoreCivic, Inc., No. 21-80003 (9th Cir.), Doc. 1-3.
  4   Plaintiffs’ Answer is due by February 8, 2021. See FRAP 5(b)(2).
  5          In light of Defendant’s Rule 23(f) Petition, the parties once again request the
  6   Court to modify the Class Notice Plan execution deadline. Like Defendant’s
  7   Motion for Reconsideration, if the Rule 23(f) Petition is granted, the Ninth Circuit
  8   could ultimately decertify some or all the classes or reduce the scope of the classes.
  9   That would render the Class Notice Plan outdated and result in additional and/or
 10   wasted resources. For example, if the Ninth Circuit decertifies all classes, the
 11   resources expended to launch the Class Notice Plan will be wasted. If the Ninth
 12   Circuit decertifies some of the classes or narrows their scope, the Class Notice Plan
 13   will have disseminated inaccurate information to class members, requiring the
 14   parties to expend additional resources to correct the information and potentially
 15   causing confusion among class members.
 16          To avoid that prejudice, the parties respectfully request the Court to move the
 17   Class Notice Plan execution deadline to 30 days after the pending Rule 23(f)
 18   Petition for Permission to Appeal is resolved. Defendant can provide status updates
 19   of the appeal at the Court’s convenience.
 20

 21

 22

 23   ///
 24

 25   ///
 26

 27   ///
 28
      Joint Motion to Modify Class Notice         3                      17cv01112-JLS-NLS
      Plan Deadline
Case 3:17-cv-01112-JLS-NLS Document 213 Filed 02/02/21 PageID.8932 Page 4 of 5



  1          Dated: February 2, 2021
  2                                         By s/ Nicholas D. Acedo
  3                                            Daniel P. Struck
                                               dstruck@strucklove.com
  4                                            Rachel Love
                                               rlove@strucklove.com
  5                                            Nicholas D. Acedo
                                               nacedo@strucklove.com
  6                                            Ashlee B. Hesman
                                               ahesman@strucklove.com
  7                                            Jacob B. Lee
                                               jlee@strucklove.com
  8                                            STRUCK LOVE BOJANOWSKI & ACEDO, PLC

  9                                              Ethan H. Nelson
                                                 LAW OFFICE OF ETHAN H. NELSON
 10                                              ethannelsonesq@gmail.com

 11                                              Attorneys for Defendant/Counter-Claimant
                                                 CoreCivic, Inc.
 12

 13                                         By s/ Alan R. Ouellette
 14
                                              Eileen R. Ridley
                                              Geoffrey Raux
 15                                           Alan R. Ouellette
                                              FOLEY & LARDNER LLP
 16
                                                 Robert L. Teel
 17                                              LAW OFFICE OF ROBERT L. TEEL
 18
                                                 Attorneys for Plaintiffs/Counter-Defendants
 19                                              Sylvester Owino, Jonathan Gomez, and the
                                                 Proposed Class(es)
 20

 21                             SIGNATURE CERTIFICATION

 22
             Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative

 23
      Policies and Procedures Manual of the United States District Court for the Southern

 24
      District of California, I hereby certify that the content of this document is

 25
      acceptable to Alan R. Ouellette, counsel for Plaintiffs, and that I have obtained

 26
      authorization to affix his electronic signature to this document.

 27          Dated: February 2, 2021        By      s/ Nicholas D. Acedo
                                                 Nicholas D. Acedo
 28
      Joint Motion to Modify Class Notice          4                       17cv01112-JLS-NLS
      Plan Deadline
Case 3:17-cv-01112-JLS-NLS Document 213 Filed 02/02/21 PageID.8933 Page 5 of 5



  1                               CERTIFICATE OF SERVICE
  2          The undersigned hereby certifies that a true and correct copy of the above
  3   and foregoing document has been served on February 2, 2021, to all counsel of
  4   record who are deemed to have consented to electronic service via the Court’s
  5   CM/ECF system per Civil Local Rule 5.4.
  6          Dated: February 2, 2021        By      s/ Nicholas D. Acedo
                                                 Nicholas D. Acedo
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      Joint Motion to Modify Class Notice         5                        17cv01112-JLS-NLS
      Plan Deadline
